Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants Appeal Brief filed February 23, 2022.
Claims 1-20 are pending. No claim is added and none cancelled.
Applicant’s arguments, within the Appeal Brief filed 02/23/2022, with respect to claims 6-8 and 14-16 have been fully considered and are persuasive. The rejection of claims 6-8 and 14-16 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurtis (U.S. Patent Application No. 2019/0188706) in view of Saraniecki (U.S. Patent Application No. 2019/0043043).

Regarding Claim 9, McCurtis discloses a method of a blockchain node, comprising: 
receiving, via a network, a blockchain request from a client device (par [0030], McCurtis – a blockchain transaction is requested and the request is broadcast to a distributed network of nodes); 
determining whether to endorse the transaction with respect to a distributed ledger by executing customizable endorsement logic of the blockchain node, wherein the executing customizable endorsement logic determines whether or not the transaction should be committed to a data block of the distributed ledger (par [0033] and [0035], McCurtis – the transference tracking system blockchain is a record to be recorded within the distributed ledger… the transference tracking system is used with an authenticated and validated electronic ledger stored via a distributed blockchain… par [0058], [0113], McCurtis – determination of authorization or rejection of the transaction can occur.. a request for a commit operation can be performed and a determination of whether the transaction is a valid or invalid result committed to the blockchain); and 
transmitting information about a result of the customized endorsement logic determination to the client device (par [0114], McCurtis).
While McCurtis teaches read and write access from only trusted sources (see par [0024]) and a determination of whether the transaction is a valid or invalid result committed to the blockchain (see par [0113]). However, McCurtis is not as detailed with respect to simulating a transaction of the blockchain request to generate a read set of data being read by the transaction and a write set of data being written by the transaction; as well as the executing customizable endorsement logic receives, as input, the generated read and write sets. 
On the other hand, Saraniecki discloses simulating a transaction of the blockchain request to generate a read set of data being read by the transaction and a write set of data being written by the transaction (par [0089-0093], [0211-0212], Saraniecki – reader mode, writer mode); as well as the executing customizable endorsement logic receives, as input, the generated read and write sets (par [0190], [0211-0212], Saraniecki – participant chooses whether or not to accept the transaction and if it is accepted the contract is read and written into the ledger). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saraniecki’s teaching into the McCurtis system. A skilled artisan would have been motivated to combine in order to ensure efficiency and optimal performance of the system.

Regarding Claim 10, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the executing customizable endorsement logic of the blockchain node performs a different endorsement determination than a customizable endorsement logic of another blockchain node that endorses the transaction (par [0036], McCurtis - the transference tracking system can map to other blockchains with related identity data). 

Regarding Claim 11, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the determining by the customizable endorsement logic comprises determining whether or not to commit the transaction to the distributed ledger based on data retrieved off-chain from an external data source (par [0036], McCurtis – data can be stored off-chain and the reference to the data can be stored within the blockchain). 

Regarding Claim 12, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the determining by the customizable endorsement logic comprises determining whether or not to commit the transaction to the distributed ledger based on a user input received from a user interface (par [0189-0190], Saraniecki). 

Regarding Claim 13, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the determining by the customizable endorsement logic comprises determining whether or not to commit the transaction to the distributed ledger based on information identified from another blockchain (par [0036], McCurtis - the transference tracking system can map to other blockchains with related identity data). 

Claims 1-5 contain similar subject matter as claims 9-13 above; and are rejected under the same rationale.

Claims 17-20 contain similar subject matter as claims 9-12 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: determining whether or not to commit the transaction to the distributed ledger based on information extracted from a system clock of the blockchain node.



Response to Arguments
Applicant argues, McCurtis fails to describe an endorsement phase of a blockchain network.
Examiner respectfully disagrees. In particular, it appears as though the applicant is arguing that McCurtis does not follow an execute-order-validate blockchain framework and therefore there is no endorsement whatsoever. To begin, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “execute-order-validate”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More so, McCurtis teaches “when a blockchain transaction is requested, a transaction request is broadcast to a distributed computing network of computing nodes in order to validate the transaction (see par [0030]). McCurtis also teaches the management of a ledger for tracking and recording transactions for authentication, validation, and commitment (see par [0033], [0035]); wherein the validation (i.e. acceptance) of the transaction indicates that the determination has been received “to endorse” the transaction. Even further, McCurtis teaches a transaction record can be authorized or rejected and that data is recorded to the transference tracking system blockchain, which creates a secure authorized ledger of transactions (see par [0058-0059]). Lastly, McCurtis further teaches the commitment result can be written to the blockchain whether or not the transaction record data is determined valid or invalid. If the transaction is not authorized, error data is examined to determine why the transaction data was not validated and a resolution is performed (see par [0113-0114]). As can be seen from the examples above, McCurtis clearly teaches determining whether to endorse (i.e. validate) a blockchain transaction with respect to a ledger and determining whether the transaction is valid or invalid implements the “customizable endorsement” by determining whether or not to commit the transaction.

Applicant argues, McCurtis fails to describe an endorsement process, a read set, a write set, a simulation of a transaction, endorsement logic, customizable endorsement logic, and determining whether or not to endorse a transaction based on such customizable endorsement logic.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, as can be seen from the action above, McCurtis was not relied upon for disclosing a read set, a write set, and a simulation of a transaction. McCurtis does teach the other listed features which has been addressed in the response above.

Applicant argues, Saraniecki fails to cure the deficiencies of McCurtis because Saraniecki fails to describe “determine whether to endorse the transaction with respect to a distributed ledger via execution of a customizable endorsement logic of the blockchain node”; and fails to disclose “receives, as input, the generated read and write sets and determines whether or not the transaction should be committed to a data block of the distributed ledger based on the generated read and write sets”.
Examiner respectfully disagrees. To begin, McCurtis is disclosed for teaching the claimed “determine whether to endorse the transaction with respect to a distributed ledger via execution of a customizable endorsement logic of the blockchain node”, as seen from the action above. Next, Saraniecki teaches a reader mode and writer mode which corresponds to the read set of data and write set of data as claimed (see par [0089-0093], [0211-0212], Saraniecki). Saraniecki further teaches the participant chooses whether or not to accept the transaction and if it is accepted the contract is read and written into the ledger (see par [0190], [0211-0212], Saraniecki). As a result, it is believed that Saraniecki teaches the above argued features, as well as some features which are overlapping with the McCurtis reference.

Applicant’s arguments with respect to dependent claims 3-5, 11-13, and 19-20 as further relying on the combination of McCurtis and Saraniecki; and therefore continue to fail to teach the endorsement logic which can determine “whether or not” to commit a blockchain transaction to the ledger.
Examiner respectfully disagrees. To begin, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Based on the response above, the examiner fully believes McCurtis and Saraniecki teach the features upon which is argued; and thus teach the features within the dependent claims.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 3, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161